79355: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26856: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 79355


Short Caption:SUPERPUMPER, INC. VS. LEONARDCourt:Supreme Court


Related Case(s):80214, 82157


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1302663Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Rehearing Denied


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:08/09/2019 / Leonard, DebbieSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:06/04/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantEdward BayukMicah S. Echols
							(Claggett & Sykes Law Firm)
						Jeffrey L. Hartman
							(Hartman & Hartman)
						Michael C. Lehners
							(Former)
						Thomas W. Stewart
							(Former)
						
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Former)
						
							(Marquis Aurbach Coffing)
						


AppellantEdward William Bayuk Living TrustMicah S. Echols
							(Claggett & Sykes Law Firm)
						Jeffrey L. Hartman
							(Hartman & Hartman)
						Michael C. Lehners
							(Former)
						Thomas W. Stewart
							(Former)
						
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Former)
						
							(Marquis Aurbach Coffing)
						


AppellantSalvatore MorabitoMicah S. Echols
							(Claggett & Sykes Law Firm)
						Frank C. Gilmore
							(Robison, Sharp, Sullivan & Brust)
						Thomas W. Stewart
							(Former)
						
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Former)
						
							(Marquis Aurbach Coffing)
						


AppellantSnowshoe Petroleum, Inc.Micah S. Echols
							(Claggett & Sykes Law Firm)
						Frank C. Gilmore
							(Robison, Sharp, Sullivan & Brust)
						Thomas W. Stewart
							(Former)
						
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Former)
						
							(Marquis Aurbach Coffing)
						


AppellantSuperpumper, Inc.Micah S. Echols
							(Claggett & Sykes Law Firm)
						Frank C. Gilmore
							(Robison, Sharp, Sullivan & Brust)
						Thomas W. Stewart
							(Former)
						
							(Marquis Aurbach Coffing)
						Kathleen A. Wilde
							(Former)
						
							(Marquis Aurbach Coffing)
						


RespondentWilliam A. LeonardStephen A. Davis
							(Jones Lovelock)
						Gerald M. Gordon
							(Garman Turner Gordon)
						Gabrielle A. Hamm
							(Garman Turner Gordon)
						Erika A. Pike Turner
							(Garman Turner Gordon)
						Teresa M. Pilatowicz
							(Garman Turner Gordon)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/20/2021OpenResponseAppellant


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/07/2019Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (SC)


08/07/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-33268




08/07/2019Filing FeeFiling fee due for Appeal.  Filing fee will be forwarded by the District Court. (Appellant Bayuk) (SC)


08/07/2019Notice of Appeal DocumentsFiled Notice of Appeal. (Docketing statement mailed to counsel for appellant.) (Appellant Bayuk) (SC)19-33271




08/07/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-33273




08/09/2019Filing FeeFiling Fee Paid. $250.00 from Marquis Aurbach Coffing.  Check no. 127363. (SC)


08/09/2019Filing FeeFiling Fee Paid. $250.00 from Michael Lehners.  Check no. 6620. (Appellant Bayuk) (SC)


08/09/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Debbie Leonard. (SC).19-33615




08/26/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' Docketing Statement due: September 11, 2019, (SC).19-35648




08/28/2019Notice/IncomingFiled Notice of Appearance (Tom W. Stewart of Marquis Aurbach Coffing as counsel for Appellants). (SC)19-36030




08/28/2019MotionFiled Appellants' Motion to Exceed Page Limit for Emergency Motion for Relief Under NRAP 27(e). (SC)19-36033




08/28/2019MotionFiled Appellants' Emergency Motion for Relief Under NRAP 27(e) (Immediate Temporary Stay Relief Requested by Friday, August 30, 2019 at 5:00 p.m.). (SC)19-36034




08/29/2019Order/ProceduralFiled Order Granting Motion for Leave to File Emergency Motion with Excess Pages. Appellant's motion for leave to file an emergency motion for relief of excess of the NRAP 27 page limit is granted. The emergency motion was filed on August 28, 2019. (SC).19-36355




08/30/2019Notice/OutgoingIssued Notice of Voluntary Disclosure.  I believe that I can be fair and impartial in this case, but I wish to disclose that Phillip Aurbach, Esq., is a member of my Red Rock summer mixed tennis team.  The parties will have 10 days from the date of this order to file any objection based on my disclosure.  (SC)19-36493




08/30/2019Notice/IncomingFiled Notice of Appearance (Gerald M. Gordon, Esq., Erika Pike
Turner, Esq., Teresa M. Pilatowicz, Esq., and Stephen A. Davis, Esq., as counsel for Respondent William Leonard.) (SC).19-36568




08/30/2019MotionFiled Respondent's Motion to Exceed Page Limit for the Opposition to Appellant's Emergency Motion for Stay Relief. (SC).19-36569




08/30/2019MotionFiled Respondent's Opposition to Appellants' Emergency Motion for Stay Relief. (SC).19-36570




09/03/2019MotionFiled Appellants' Motion to Exceed Page Limit for Reply in Support of Emergency Motion for Relief Under NRAP 27(e). (SC)19-36794




09/03/2019MotionFiled Appellants' Reply in Support of Emergency Motion for Relief Under NRAP 27(e). (SC)19-36796




09/04/2019Order/ProceduralFiled Order Granting Motions for Leave to File Opposition to Emergency Motion and Reply with Excess Pages.  Respondent's August 30, 2019, and appellants' September 3, 2019, motions for leave to file an opposition to the emergency motion for relief, and a reply to the opposition, respectively, in excess of the NRAP 27 page limit is granted.  The opposition was filed on August 30, and the reply was filed on September 3.  (SC)19-36839




09/09/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for November 1, 2019. (SC).19-37702




09/10/2019Order/ProceduralFiled Order Denying Stay.  We deny appellants' motion for a stay.  (SC)19-37777




09/11/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-38050




10/30/2019Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC).19-44599




10/31/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)19-44795




11/13/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Request for Transcript of Proceedings due:  December 2, 2019.  (SC)19-46418




11/27/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/22/19, 02/8/19, 11/26/18, 09/11/18, 02/24/16, 06/03/15 and 05/14/15. To Court Reporter: Sunshine Litigation Services. (SC).19-48497




12/16/2019TranscriptFiled Notice from Court Reporter. Judith Ann Schonlau stating that the requested transcripts were delivered.  Dates of transcripts: 07/22/19. (SC).19-50908




01/15/2020TranscriptFiled Notice from Court Reporter. Erin T. Ferretto stating that the requested transcripts were delivered.  Dates of transcripts:06/03/15. (SC)20-01916




01/15/2020TranscriptFiled Notice from Court Reporter. Erin T. Ferretto stating that the requested transcripts were delivered.  Dates of transcripts: 02/24/16. (SC)20-01920




01/16/2020TranscriptFiled Notice from Court Reporter. Julie Ann Kernan stating that the requested transcripts were delivered.  Dates of transcripts: 02/8/19. (SC)20-02179




01/29/2020MotionFiled Appellants' Motion to Stay Briefing or Alternatively Motion for Extension of Time to File Opening Brief and Appendix. (SC)20-04033




01/31/2020Notice/IncomingFiled Appellants' Notice of Filing of Motion to Consolidate (Nos. 79355/80214). (SC)20-04502




02/05/2020MotionFiled Respondent's Opposition to Motion to Stay Briefing, or Alternatively, Motion for Extension of Time to File Opening Brief and Appendix. (SC)20-05071




02/06/2020MotionFiled Respondent's Opposition to Motion to Confirm Appellate Jurisdiction and Motion to Consolidate Appeals. (SC)20-05178




02/06/2020MotionFiled Appellants' Motion to Withdraw as Counsel of Record. (SC)20-05185




02/12/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellants' shall have until February 26, 2020, to file and serve the reply to Respondent's Opposition to Motion to Stay Briefing, or Alternatively, Motion for Extension of Time to File Opening Brief and Appendix and until February 27, 2020, to file and serve the reply to Respondent's Opposition to Motion to Confirm Appellate Jurisdiction and Motion to Consolidate Appeals. (SC).20-05844




02/25/2020Notice/IncomingFiled Notice of Change of Firm Affiliation (Micah S. Echols is no longer affiliated with Marquis Aurbach Coffing he is now affiliated with Claggett & Sykes) . (SC)20-07644




02/26/2020MotionFiled Appellants' Reply in Support of Motion to Stay Briefing, or Alternatively, Motion for Extension of Time to File Opening Brief and Appendix (First Request). (SC)20-07828




02/26/2020MotionFiled Appellants' Notice of Filing of Reply in Support of Motion to Consolidate Appeals. (SC)20-07830




02/28/2020OtherJustice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Law Firms


03/06/2020Order/ProceduralFiled Order Dismissing Appeal and Regarding Motions. "The appeal in Docket No. 80214 is dismissed." Appellants have filed a motion in Docket No. 79355 to consolidate the appeals and to extend the briefing schedule for combined briefing. Appellant's Opening Brief and Appendix in Docket No. 79355 due: 30 days. SNP20-MG/LS/AS. Nos. 79355/80214. (SC).20-08948




04/06/2020MotionFiled Appellant's Motion for Extension of Time to File Appellants' Opening Brief and Appendix (Second Request). (SC).20-12960




04/08/2020MotionFiled Respondent's Opposition to Motion for Extension of Time to File Appellant's Opening Brief and Appendix (Second Request). (SC)20-13435




04/15/2020Order/ProceduralFiled Order Granting Motions.  The clerk of this court shall remove the firm of Marquis Aurbach Coffing, and attorneys Thomas Stewart and Kathleen Wilde from the docket in this appeal. Appellants Superpumper, Inc.; Salvatore Morabito; and Snowshoe Petroleum, Inc. will continue to be represented by Micah S. Echols, now at the law firm of Claggett & Sykes, along with Frank Gilmore, at the law firm of Robison, Sharp, Sullivan & Brust. Appellant Edward Bayuk, individually and as Trustee of the Edward Bayuk Living Trust, will continue to be represented by Micah S. Echols, now at the law firm of Claggett & Sykes, along with Jeffrey Hartman, at the law firm of Hartman & Hartman.  ).  Appellants shall have until June 5, 2020, to file and serve the opening brief and appendix.  (SC)20-14343




06/02/2020AppendixFiled Appellants' Appendix, Volume 1. (SC)20-20730




06/02/2020AppendixFiled Appellants' Appendix, Volume 2. (SC)20-20739




06/02/2020AppendixFiled Appellants' Appendix, Volume 3. (SC)20-20741




06/02/2020AppendixFiled Appellants' Appendix, Volume 4. (SC)20-20742




06/02/2020AppendixFiled Appellants' Appendix, Volume 5. (SC)20-20746




06/02/2020AppendixFiled Appellants' Appendix, Volume 6. (SC)20-20748




06/02/2020AppendixFiled Appellants' Appendix, Volume 7. (SC)20-20749




06/02/2020AppendixFiled Appellants' Appendix, Volume 8. (SC)20-20767




06/02/2020AppendixFiled Appellants' Appendix, Volume 9. (SC)20-20769




06/02/2020AppendixFiled Appellants' Appendix, Volume 10. (SC)20-20774




06/02/2020AppendixFiled Appellants' Appendix, Volume 11. (SC)20-20776




06/02/2020AppendixFiled Appellants' Appendix, Volume 12. (SC)20-20777




06/02/2020AppendixFiled Appellants' Appendix, Volume 13. (SC)20-20779




06/02/2020AppendixFiled Appellants' Appendix, Volume 14. (SC)20-20785




06/02/2020AppendixFiled Appellants' Appendix, Volume 15. (SC)20-20790




06/02/2020AppendixFiled Appellants' Appendix, Volume 16. (SC)20-20792




06/02/2020AppendixFiled Appellants' Appendix, Volume 17. (SC)20-20793




06/02/2020AppendixFiled Appellants' Appendix, Volume 18. (SC)20-20795




06/02/2020AppendixFiled Appellants' Appendix, Volume 19. (SC)20-20797




06/02/2020AppendixFiled Appellants' Appendix, Volume 20. (SC)20-20800




06/02/2020AppendixFiled Appellants' Appendix, Volume 21. (SC)20-20801




06/02/2020AppendixFiled Appellants' Appendix, Volume 22. (SC)20-20808




06/02/2020AppendixFiled Appellants' Appendix, Volume 23. (SC)20-20809




06/02/2020AppendixFiled Appellants' Appendix, Volume 24. (SC)20-20810




06/02/2020AppendixFiled Appellants' Appendix, Volume 25. (SC)20-20811




06/02/2020AppendixFiled Appellants' Appendix, Volume 26. (SC)20-20812




06/02/2020AppendixFiled Appellants' Appendix, Volume 27. (SC)20-20813




06/02/2020AppendixFiled Appellants' Appendix, Volume 28. (SC)20-20814




06/02/2020AppendixFiled Appellants' Appendix, Volume 29. (SC).20-20815




06/02/2020AppendixFiled Appellants' Appendix, Volume 30. (SC).20-20816




06/02/2020AppendixFiled Appellants' Appendix, Volume 31. (SC).20-20817




06/02/2020AppendixFiled Appellants' Appendix, Volume 32. (SC).20-20820




06/02/2020AppendixFiled Appellants' Appendix, Volume 33. (SC).20-20821




06/02/2020AppendixFiled Appellants' Appendix, Volume 34. (SC).20-20822




06/02/2020AppendixFiled Appellants' Appendix, Volume 35. (SC).20-20823




06/02/2020AppendixFiled Appellants' Appendix, Volume 36. (SC).20-20824




06/02/2020AppendixFiled Appellants' Appendix, Volume 37. (SC).20-20825




06/02/2020AppendixFiled Appellants' Appendix, Volume 38. (SC).20-20826




06/02/2020AppendixFiled Appellants' Appendix, Volume 39. (SC).20-20827




06/02/2020AppendixFiled Appellants' Appendix, Volume 40. (SC).20-20828




06/02/2020AppendixFiled Appellants' Appendix, Volume 41. (SC).20-20829




06/02/2020AppendixFiled Appellants' Appendix, Volume 42. (SC).20-20830




06/02/2020AppendixFiled Appellants' Appendix, Volume 43. (SC).20-20831




06/02/2020AppendixFiled Appellants' Appendix, Volume 44. (SC).20-20832




06/02/2020AppendixFiled Appellants' Appendix, Volume 45. (SC).20-20833




06/02/2020AppendixFiled Appellants' Appendix, Volume 46. (SC).20-20834




06/02/2020AppendixFiled Appellants' Appendix, Volume 47. (SC).20-20835




06/02/2020AppendixFiled Appellants' Appendix, Volume 48. (SC).20-20838




06/02/2020AppendixFiled Appellants' Appendix, Volume 49. (SC).20-20839




06/02/2020AppendixFiled Appellants' Appendix, Volume 50. (SC).20-20840




06/02/2020AppendixFiled Appellants' Appendix, Volume 51. (SC).20-20841




06/02/2020AppendixFiled Appellants' Appendix, Volume 52. (SC).20-20842




06/02/2020AppendixFiled Appellants' Appendix, Volume 53. (SC).20-20843




06/02/2020AppendixFiled Appellants' Appendix, Volume 54. (SC).20-20844




06/02/2020AppendixFiled Appellants' Appendix, Volume 55. (SC).20-20845




06/02/2020AppendixFiled Appellants' Appendix, Volume 56. (SC).20-20846




06/02/2020AppendixFiled Appellants' Appendix, Volume 57. (SC).20-20847




06/04/2020Notice/IncomingFiled Certificate of Service for Appellants' Appendix. (SC)20-20939




06/05/2020MotionFiled Appellants' Motion for Extension of Time to File Opening Brief (Third Request). (SC)20-21311




06/08/2020MotionFiled Respondent's Opposition to Motion for Extension of Time to File Appellants' Opening Brief (Third Request). (SC)20-21376




06/15/2020Order/ProceduralFiled Order Granting Motion. Appellants' Opening Brief due: July 6, 2020. (SC).20-22157




07/06/2020MotionFiled Appellants' Motion for Extension of Time to File Appellants' Opening Brief (Fourth Request). (SC).20-24888




07/10/2020MotionFiled Appellants' Supplement to Motion for Extension of Time to File Opening Brief (Fourth Request). (SC)20-25453




07/10/2020Order/ProceduralFiled Order Granting Motion.  Appellant's Opening Brief due:  July 13, 2020.  (SC)20-25503




07/13/2020BriefFiled Appellants' Opening Brief. (SC)20-25805




07/14/2020BriefFiled Appellants' Amended Opening Brief. (SC)20-25912




08/05/2020Notice/OutgoingIssued Notice of Justice No Longer Disqualified. Upon further review, Justice Hardesty is no longer disqualified and will be participating in the decision of this appeal. (SC).20-28613




08/06/2020Order/ProceduralFiled Notice of Voluntary Disclosure. You are hereby notified that the law firm of Robison, Sharp, Sullivan & Brust previously represented me (Justice Hardesty) in an unrelated matter for which I do not believe disqualification is required. The undersigned makes this disclosure, however, so that any party who believes disqualification is appropriate may file a timely motion to disqualify pursuant to NRAP 35. Any motion to disqualify must be made in writing within seven (7) days of the filing date of this voluntary disclosure. (SC)20-28957




08/11/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief Due: August 26, 2020. (SC)20-29476




08/26/2020BriefFiled Respondent's Answering Brief (REJECTED PER NOTICE ISSUED 08/27/20). (SC)


08/27/2020Notice/OutgoingIssued Notice of Deficient Brief. Corrected brief due: 5 days.20-31692




08/27/2020BriefFiled Respondent's Amended Answering Brief. (SC)20-31742




08/27/2020AppendixFiled Respondent's Amended Appendix - Volume 1. (SC)20-31744




09/28/2020MotionFiled Appellants' Motion to Strike Respondent's Amended Appendix and Respondent's Amended Answering Brief and Motion to Stay Briefing. (SC)20-35621




10/05/2020MotionFiled Respondent's Opposition to Appellants' Motion to Strike Respondent's Amended Appendix and Respondent's Amended Answering Brief and Motion to Stay Briefing. (SC)20-36545




10/12/2020MotionFiled Appellants' Reply in Support of Motion to Strike Respondent's Amended Appendix and Respondent's Amended Answering Brief and Reply in Support of Motion to Stay Briefing. (SC)20-37427




10/14/2020Order/ProceduralFiled Order Denying Motion.  Appellants have filed a motion to strike respondents' amended appendix and to either strike or disregard the argument referencing the documents in the appendix.  The motion is denied without prejudice to this court's right to reconsider the relevance of the documents and arguments as this appeal progresses.  Appellants shall have 30 days from the date of this order to file a reply brief if deemed necessary.  Appellants' request to stay the briefing schedule is denied as moot.  (SC)20-37654




11/13/2020MotionFiled Motion for Extension of Time to File Appellants' Reply Brief (First Request). (SC).20-41616




11/17/2020MotionFiled Respondent's Opposition to Motion for Extension of Time to File Appellants' Reply Brief (First Request). (SC).20-41782




11/18/2020Order/ProceduralFiled Order Granting Motion in Part. Appellant's reply brief due: 14 days. (SC)20-42042




12/02/2020MotionFiled Appellants' Motion for Extension of Time to File Reply Brief (Second Request). (SC)20-43709




12/03/2020MotionFiled Respondent's Opposition to Motion for Extension of Time to File Appellants' Reply Brief (Second Request). (SC)20-43755




12/03/2020MotionFiled Respondent's Supplement to Opposition to Motion for Extension of Time to File Appellants' Reply Brief (Second Request). (SC)20-43826




12/10/2020MotionFiled Reply in Support of Motion for Extension of Time to File Appellants' Reply Brief (Second Request).  (SC)20-44978




12/11/2020Order/ProceduralFiled Order Granting in Part and Denying in Part Motion for Extension of Time.  Appellants shall have until Monday, December 14, 2020, within which to file their reply brief.  If they do not do so, the matter will be submitted without a reply.  (SC)20-45018




12/14/2020BriefFiled Appellants' Reply Brief. (SC)20-45297




12/15/2020Case Status UpdateBriefing Completed/To Screening. (SC)


05/05/2021Notice/IncomingFiled Notice of Withdrawal of Co-Counsel of Record (Michael Lehners). (SC)21-12901




05/13/2021Order/ProceduralFiled Order.  The clerk of this court shall remove Michael Lehners as counsel of record for Morabito and Bayuk.  The Claggett & Sykes Law Firm; Hartman & Hartman; and Robison, Sharp, Sullivan & Brust shall continue to represent these appellants.  (SC)21-13729




05/24/2021Order/ProceduralFiled Notice of Voluntary Disclosure for Justice Silver. Any party who believes disqualification is appropriate shall have 7 days from the date of this order to file a motion for disqualification based on my disclosure. (SC)21-14775




06/04/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-16033




09/16/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Hardesty, C.J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 43. En Banc. (SC).21-26856




09/28/2021Post-Judgment PetitionFiled Appellants' Petition for Rehearing. (SC)21-27933




09/28/2021Post-Judgment PetitionFiled Appellants' Petition for Rehearing (REJECTED/DUPLICATE). (SC)


09/28/2021Filing FeeFiling fee paid. E-Payment $150.00 from Micah S. Echols. (SC)


09/28/2021Filing FeeFiling fee paid. E-Payment $150.00 from Micah S. Echols (Duplicate payment). (SC)


10/11/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)21-28998




10/14/2021MotionFiled Appellants' Motion to Stay Issuance of Remittitur. (SC)21-29538




10/21/2021Order/ProceduralFiled Order Granting Motion to Stay Issuance of Remittitur.  (THIS ORDER VACATED PER ORDER FILED 10/21/21 (doc no. 21-30388).21-30304




10/21/2021MotionFiled Respondent's Opposition to Appellants' Motion to Stay Issuance of Remittitur.  (SC)21-30371




10/21/2021Order/ProceduralFiled Order Vacating Order.  Appellants filed a motion to stay issuance of the remittitur on October 14, 2021.  This court issued an order on October 21, 2021, granting the motion.  On that same date, respondent filed a timely opposition to the motion to stay issuance of the remittitur.  Accordingly, this court hereby vacates the October 21, 2021, order granting the motion to stay issuance of the remittitur.  Appellants shall have 7 days from the date of this order to file and serve a reply to the opposition to the motion to stay issuance of the remittitur.  Issuance of the remittitur shall remain stayed pending resolution of the instant motion.  (SC)21-30388




10/28/2021MotionFiled Appellants' Reply in Support of Appellants' Motion to Stay Issuance of Remittitur. (SC)21-31216




10/31/2021Notice/IncomingFiled Respondent's Notice of Filing Letter Received from Edward Bayuk, Individually and as Trustee of the Edward William Bayuk Living Trustee. (SC)21-31261




11/01/2021MotionFiled Appellants' Response to Notice of Filing Letter Received from Edward Bayuk. (SC)21-31321




11/19/2021Order/ProceduralFiled Order Regarding Remittitur. Having considered the arguments of the parties, this court grants the motion to stay the remittitur in part. Appellants shall have 30 days from the date of this order to file a writ petition in the United States Supreme Court. Thereafter, the stay of the remittitur will continue on the condition that the writ is filed and appellants post a supersedeas bond in the sum of $23 million within 30 days of written confirmation from the clerk of the United States Supreme Court to this court that the writ petition has been filed. NRAP 41(3)(c). If appellants do file a petition, the stay will continue in effect until final disposition of the certiorari proceedings. Failure to file the writ petition will result in the immediate issuance of the remittitur.
   The motion to strike the "Notice of Filing of Letter" is granted.  The clerk of this court shall strike the notice filed on October 31, 2021. (SC)21-33414





Combined Case View